DETAILED ACTION
Response to Arguments

The drawing objections in the non-final office action mailed on September 29, 2021 are withdrawn in light of the amendments to the drawings filed on October 26, 2021.
The 112(b) rejections in the non-final office action mailed on September 29, 2021 are withdrawn in light of the amendments to the claims filed on October 26, 2021. 
Applicant’s arguments, see Remarks, filed October 26, 2021, with respect to claims 1 and 14 have been fully considered and are persuasive.  In light of the amendments, the 103 rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-15 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach the left and right leveling elements as claimed in amended claims 1 and 14. No reference that taught a hitch being placed onto the tongs of a forklift included the leveling elements as claimed. Moreover, it would not have been obvious to one of ordinary skill in the art to modify Galloway, or any other similar forklift attachment with right and left leveling elements as claimed nor did the prior art contain any suggestion to do so. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.R.H./Examiner, Art Unit 3611                     


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611